department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l date number release date cc pa apjp br2 tl-n-659-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel lmsb attn from curtis g wilson assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject change_of accounting_period and statute_of_limitations this chief_counsel_advice responds to your memorandum dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent the issue presented concerns the expiration of the period for assessing tax for certain subsidiaries of the taxpayer the subsidiaries changed their annual_accounting_period from a calendar_year to a fiscal_year effective date your office and the national_office have determined that the change was unauthorized the only issue remaining is the expiration of the period for assessing tax assuming the service requires use of the calendar_year or alternatively accepts the unauthorized fiscal_year filings legend taxpayer parent subsidiaries issues tl-n-659-01 if the service requires the use of the calendar_year as the taxable_year has the period of limitations expired for calendar years and if the service accepts the use of the years ended date date and date has the period of limitations for assessing tax for those years expired conclusion sec_1 if the service requires use of the calendar_year the period of limitations for the year ended date has expired and no tax for calendar_year may be assessed for the year ended date the three-year assessment_period expired on date and the six-year period if there was a substantial_understatement of gross_income will expire on date finally the period of limitations has not expired for the year ended date if the service allows use of the fiscal_year then the periods of limitation for the years ended date and date have not expired as these periods have been extended by the consent of the parties however the period of limitations for the year ended date has expired facts the taxpayer has several wholly-owned subsidiaries that elected to be taxed under sec_936 of the code sec_936 provides substantial tax_credits for companies receiving income from the active_conduct_of_a_trade_or_business in puerto rico prior to the subsidiaries and the parent all used the calendar_year as the taxable_year in the subsidiaries filed applications to change their annual_accounting_period the applications form requested a change to a taxable_year ended september effective date the applications were filed in order to avoid the impact of an amendment to sec_936 reducing the available tax_credit for tax years beginning after date the intent in filing the applications was to obtain the benefit of the larger credit for nine months longer than if the subsidiaries had remained on the calendar_year the applications for a change in the accounting_period were approved by the service pursuant to revproc_92_13 1992_1_cb_665 however revproc_94_12 1994_1_cb_565 modified revproc_92_13 so that sec_936 corporations could no longer change their annual_accounting_period under revproc_92_13 if the application was filed on or after date you have determined that the applications were subject_to revproc_94_12 and that the service has the right to tl-n-659-01 revoke its prior approval of the change to a fiscal_year however the service is not required to revoke its approval thus the service may disapprove of the change and require filing on the calendar_year basis or it may accept the fiscal_year returns the subsidiaries filed tax returns for the nine-month year commencing on date and ending on date and for the three subsequent twelve- month years ending on date date and date the parent taxpayer filed returns for its years ended date date and date the service is currently examining the parent and the subsidiaries for all of the above periods for the years ended date date and date extensions of the period of limitation on assessment form sec_872 were executed and the period remains open for assessment for each year of each subsidiary however for the subsidiaries’ years ended date no extensions were requested or executed analysis sec_6501 states the general_rule that the service must assess tax due within three years of the date of filing of the return if a federal_income_tax return is filed prior to its due_date the period of limitations begins to run from the due_date sec_6501 sec_6501 provides that if the taxpayer makes an omission of more than percent from gross_income the service may assess tax within six years of the date of filing of the original return sec_6501 provides that the service and the taxpayer may enter into a written_agreement form_872 consent to extend the time to assess tax extending the period of limitations for assessment provided that the agreement is executed before the end of the period of limitations specified by sec_6501 or the period as previously extended pursuant to sec_6501 a return can start the running of the sec_6501 three-year period even if it is defective or incomplete in certain respects however tax returns that lack the data necessary for the computation and assessment of deficiencies generally should not be regarded as triggering the period of assessment 506_us_523 the courts have held that the period of limitations may begin to run if the taxpayer mistakenly files returns for improper periods 12_bta_750 affd 33_f2d_653 9th cir the rationale is that the improperly filed returns will if pieced together provide the tl-n-659-01 commissioner with sufficient information to determine the tax_liability for the period for which the return should have been filed see also 22_tc_552 nonacq 1955_2_cb_10 86_tc_157 ndollar_figure the tax_court has explained this rationale as follows the rationale followed in atlas oil paso robles and mabel elevator is that when the commissioner is given information by a taxpayer in properly executed form ie on duly executed tax forms covering all of a taxable_period in issue the period of limitations applicable to the period in issue begins to run even though the taxpayer may have filed returns for improper periods in other words if a tax_return filed by a taxpayer for an incorrect period when considered with other returns filed by the same taxpayer provides the commissioner with the information necessary to determine the true tax_liability of the taxpayer for the taxable_period in dispute the period of limitations for the period in dispute begins to run even though the return is not for the period required by the code 22_tc_552 estate of simpson v commissioner tcmemo_1994_207 thus if a taxpayer is required to file returns on the basis of the calendar_year but improperly files returns on the basis of a fiscal_year the fiscal_year returns may be pieced together to provide sufficient information necessary to determine the tax_liability for the calendar_year as explained previously the subsidiaries did not obtain valid approval of the change to a fiscal_year as a result the service may require use of the calendar_year option or may accept the returns filed on the basis of the unauthorized fiscal_year option calendar_year analysis option under the first option requiring use of the calendar_year our analysis is as follows for and calendar_year the first nine months of were reported on the return for the nine-month year ended date the period of limitations for those nine months was extended by form_872 the last three months of calendar_year were reported on the return for the year ended date a form_872 based on a fiscal_year will by its plain language extend the period of limitations only for the fiscal_year generally although a form_872 is not a contract contract principles apply to its interpretation 80_tc_1035 90_tc_684 we do not think the subsidiaries can be said tl-n-659-01 to have assented to an extension for the calendar_year as this period is not specified by the form_872 therefore none of calendar_year is open because consents are not outstanding for the entire year you raise the issue whether adjustments may be made for the first nine months of calendar_year because this period is covered by the form_872 this issue implicitly arose in atlas oil refining corp supra in that case the taxpayer filed tax returns on the basis of fiscal years ending november in a prior decision the tax_court held that deficiencies had been improperly determined on the fiscal_year basis as the taxpayer kept its books using the calendar_year subsequently the commissioner sent notices of deficiency for calendar years and the consents with respect to fiscal years and had expired prior to the mailing of the deficiency notices the only unexpired consent outstanding at the time of the mailing related to fiscal_year that consent left one month december of calendar_year open at the time the notices of deficiency were mailed the tax_court held that the statute_of_limitations barred the assessment of deficiencies for and implicit in the holding was the concept that calendar_year was indivisible because the period of limitations was not open as to all of it could not be viewed as open with respect to the one month date covered by the unexpired consent thus the court did not view the notice_of_deficiency as timely with respect to this month similarly in this case there is an outstanding consent covering the first nine months of no tax may be assessed for because the consent covers only a portion of calendar_year income for the first nine months of was reported on the return for the year ended date income for the last three months of this calendar_year was reported on the return filed for the year ended date the two fiscal_year returns may be pieced together to determine the true tax_liability of the taxpayer for the taxable_period in dispute upon filing of the return for the year ended date that return was due on date and was timely filed the period of limitations for this calendar_year thus began to run on date three years thereafter was date six years thereafter will be date the general three-year period of limitations has therefore expired for as there is no outstanding consent covering all twelve months in however if a substantial_understatement of gross_income as defined in sec_6501 is determined then a notice_of_deficiency for this calendar_year may be mailed as late as date calendar_year income for the first nine months of was reported on the return filed for the year ended date income for the last three months was reported on tl-n-659-01 the return for the year ended date the two fiscal_year returns may be pieced together to determine the tax_liability for calendar_year there are unexpired consents for the years ended date and date therefore the period for assessing tax has not expired for the year ended date fiscal_year analysis 0ption under the second option the service will permit the use of the fiscal_year ended september for the returns already filed the period for assessing tax was extended by form sec_872 for the years ended date and date these taxable years remain open for the year ended date the three-year period expired on date and the six-year period expired on date therefore the service would not be able to collect taxes for the fiscal_year ended date this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please contact lisa neuder at curtis g wilson by michael l gompertz assistant to the branch chief branch
